Gtlfillan, C. J.
This was an action commenced before a justice of the peace to recover the possession of a horse, the value of which is alleged in the complaint at $100, and to recover damages for the detention thereof, alleged in the complaint at $75. Judgment was rendered by the justice in favor of the plaintiff, for the possession of the property and for $75 damages, and the defendants appealed to the district court. Unquestionably, the justice had no jurisdiction of the subject of the action. That subject, as presented by the complaint, was plaintiff’s claim to recover a horse worth $100, and $75 for damages. The amount in controversy was the value of the horse and the damages claimed, .and the justice could not, under the constitution, have jurisdiction of the cause. Hecklin v. Ess, 16 Minn. 51, is not in point, for in that case the court, in effect, held only that by the pleadings it appeared that the amount did not exceed the limit of jurisdiction, and that the verdict and evidence as to the value of that part of the property which had been ■delivered on the writ to the plaintiff, being, as the case was decided in his favor, immaterial, it was not to be taken as .showing such value for the purpose of testing the jurisdiction.
Order reversed.